Title: David Porter to Thomas Jefferson, 17 August 1809
From: Porter, David
To: Jefferson, Thomas


            Sir  Bay S Louis West Florida August 17. 1809
            Alone supported and allmost a stranger to you, I with the utmost diffidence and respect take the liberty to present you the enclosed plan and prospects of a Voyage of discovery to the N.W. Coast of America—I should not have been emboldened to take this step, notwithstanding the repeated entreaties of Gentlemen whom I esteem as my Friends and who pass for men of science, had I not thought I discovered from the tenor of a conversation I had with you sometime since that such a Voyage would be a desirable object to the United States—The knowledge you possess of that Country derived from the Travels of Messrs Lewis and Clark as well as from other sourses, will perhaps cause you to consider as chemerical the hopes of discovering a Northern or North Western Communication between the Atlantic and Pacific and indeed I cannot for a moment seriously harbour such a hope—yet, notwithstanding all I have heard and seen on the Subject from Messrs McKinsey and Hearne, and others, I am strongly induced to believe that a more easy and direct mode of communication between the Atlantic States and the shores of the Pacific may be made than has yet been discovered—I have to apologise for having offered this plan prior to having any knowledge whatever of the discoveries of Lewis and Clark; their observations may in a measure overthrow my Theory—This sketch was drawn up prior to their return; it stands in its original form, for I have waited, with the utmost impatience, for the publication of their Journal to enable me to correct, and perhaps induce me to suppress the whole—I cannot however help thinking that they have left some valuable gleanings on that field for discovery—
            You will please to observe that I have presented my plan in a rude, unpolished, unembellished state;—I have attempted no ornament, I have trusted solely to the strength of facts there stated to bear me up in my feeble efforts to be of Service to my Country.
            I have stated the facts in nearly the words of the Navigators and I beg the whole to be considered a compilation, serving to point out the objects already perceived and remain yet to be examined—An enterprise of this nature offers to us prospects far superior to those of any other, we proceed on a certainty of making valuable discoveries and all must (from their local situation) tend to the exclusive interest, as well as the fame of our Country—
             I have already laid a copy of my plan before the Honorable Secretary of the Navy and I know not its success—I have presumed to depend greatly on your patronage, should you consider an undertaking of this nature beneficial to our Country: and with the same pleasure I engaged in it, I shall relinquish the further prosecution when I am informed by you that circumstances do not render it necessary; or, that it would not be beneficial to the United States—
            To effect a Voyage of the nature proposed, not less than two Vessels would be necessary; they should be small Frigates, large Brigs, or Bomb Ketches;—very little equipment would be requisite beyond their Ordinary equipment for Service, and I am under an impression that full Crews would not be requisite, consequently no additional expence of importance would be required—
            Should you Honor this plan with your attention and deem it worthy your notice, I consider it unnecessary to request you to give it your patronage, I merely solicit you to Honor me with one Line expressive of your opinion, by which alone my conduct shall be governed and whatever may be the fate of my prospects I shall feel highly gratified and honored if any feeble effort of mine should be deemed an object worthy of your notice—
            I have requested leave of absence from my present Command which has been granted me and I calculate on arriving in the Atlantic States in the latter part of October, must therefore request, if you will, that you will do me the favor to direct your Letter to the care of the Honble  William Anderson Member of Congress at Chester Pennsylvania—
            I have the Honor to be With Great Consideration and Respect Your Ob servt D Porter
          